NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted June 22, 2018 *
                                Decided June 25, 2018

                                        Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       AMY C. BARRETT, Circuit Judge

                       MICHAEL B. BRENNAN, Circuit Judge

No. 17-3363

PATRICIA WILLIAMS,                             Appeal from the United States District
     Plaintiff-Appellant,                      Court for the Western District of
                                               Wisconsin.
      v.
                                               No. 16-cv-830-bbc
WISCONSIN DEPARTMENT OF
WORKFORCE DEVELOPMENT,                         Barbara B. Crabb,
     Defendant-Appellee.                       Judge.

                                      ORDER

       Patricia Williams, who receives vocational rehabilitation services from the
Wisconsin Department of Workforce Development, sued the Department when it
declined to assist her financially to become an attorney. The district court entered
summary judgment for the Department. It correctly concluded that Williams furnished




      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 17-3363                                                                              Page 2

no evidence that the Department had violated any of its obligations under Title I of the
Rehabilitation Act of 1973, 29 U.S.C. §§ 720–753a, so we affirm.

        The Department’s Division of Vocational Rehabilitation administers vocational
rehabilitation services using funds allocated through Title I of the Rehabilitation Act to
assist “individuals with disabilities” in attaining gainful employment. 29 U.S.C.
§ 720(a)(2). One service is the creation of an “individualized plan for employment,”
which describes the client’s employment goal and the services that the Division will
provide to reach that goal. 29 U.S.C. § 722(b)(4). The plan must be consistent with the
client’s “unique strengths, resources, priorities, concerns, abilities, capabilities, interests,
and informed choice” and must be approved by both the client and a qualified
vocational rehabilitation counselor. Id. § 722(b)(3)(C), (4)(A).

       Williams, who has anxiety and diabetes, decided in 2016 to pursue a goal of
becoming a civil-rights attorney. She informed her counselor, Patrick Schultz, of that
goal. Schultz raised several concerns. He noted that the Division typically could pay
only $5,000 in tuition expenses, so he worried about how Williams would cover the
remaining cost. He also asked Williams to research graduation and placement rates for
the law schools to which she intended to apply, and to speak to attorneys. Furthermore,
Williams suggested to Schultz that she may have an undiagnosed learning disability, so
she would need to undergo testing for such a disorder before the Division could
consider supporting a new employment plan.

        Without taking any of these steps, Williams wrote an employment plan and
submitted it to Schultz for signature. The plan contemplated that the Division would
pay for all law-school tuition, books, supplies, a tutor, school clothes, an
assistive-technology assessment, transportation, and parking. In response, Schultz sent
Williams a denial letter, noting his concerns about her undiagnosed learning disability
and the fact that Williams had not yet applied to or been accepted to any law schools.

       Williams has challenged the denial of her employment plan. First she did so
administratively, see 29 U.S.C. § 722(c)(5). After a hearing, an administrative law judge
concluded that the Division had properly denied Williams’s proposed employment
plan. The ALJ noted that the Division had to assess whether her employment goal was
consistent with her strengths and capabilities, and thus needed to assess whether she
had a learning disability. Because Williams had refused to undergo that assessment, the
Division permissibly declined to approve Williams’s plan.
No. 17-3363                                                                            Page 3

       Her next step was this suit. See 29 U.S.C. § 722(c)(5)(J)(i). The district court
eventually entered summary judgment on her claim that the Division violated the
Rehabilitation Act by refusing to approve her employment plan. The judge concluded
that the Act did not require the Division to provide Williams with the precise services
that she demanded. By the time of that court’s decision, Williams had finally submitted
to psychological testing and been admitted to a law school. But those later
developments did not undermine the propriety of the Division’s earlier denial based on
Williams’s status at that time.

       On appeal Williams argues generally that she was “denied access to a job goal
outcome” after “exercising [her] right” to develop an individualized plan for
employment. Her appellate brief consists of unexplained block quotations from the Act
and the Division’s manual. To the extent that she intends to argue that the Division was
obligated to approve her self-created employment plan, her argument fails.

        We begin with the statute’s terms and conclude that the Division did not violate
the Rehabilitation Act by declining to endorse Williams’s plan. Title I of the Act requires
vocational counselors to consider a client’s “informed choice” and “interests” in
creating an employment plan, but they must also assess the client’s “strengths,
resources … abilities, [and] capabilities.” 29 U.S.C. § 722(b)(4)(A); see also Reaves v. Mo.
Dep’t of Elementary & Secondary Educ., 422 F.3d 675, 681–82 (8th Cir. 2005). 1 In a suit
attacking whether an agency has followed these mandates, a reviewing court must base
its decision on the preponderance of the evidence in the record. 29 U.S.C. § 722(c)(5)(J).
The record evidence here warrants upholding the Division’s decision. At the time of its
decision, Williams did not allow the Division to evaluate her capabilities: she refused
the Division’s request to test her ability to learn a law-school curriculum. Moreover, she
had not applied to law school, much less been accepted, further preventing the Division


       1
          The Department refers to our decision in Mallett v. Wisconsin Division of
Vocational Rehabilitation, 130 F.3d 1245 (7th Cir. 1997). That case, if we were to follow it,
would require us to reject Williams’s claim entirely because in it we held that covered
persons had no private right of action to enforce Title I’s requirements. Id. at 1251. But
we do not follow Mallett, and the Department should not have relied on it, because
Congress expressly overturned it through a 1998 amendment to Title I that provided a
private right to bring civil actions to challenge decisions of vocational rehabilitation
agencies. 29 U.S.C. § 722(c)(5)(J); see Millay v. Me. Dep’t of Labor, 762 F.3d 152, 155
(1st Cir. 2014) (citing Workforce Investment Act of 1998, Pub. L. No. 105-220, sec. 404,
§ 102, 112 Stat. 936, 1146).
No. 17-3363                                                                      Page 4

from assessing her ability to achieve her goal of becoming a lawyer. And she has not
identified any information that she supplied to the Division from which it could have
reasonably assessed her relevant strengths. In light of her inactions, the Division’s
rejection of her plan was sound.

        Williams replies that she has now satisfied her vocational counselor’s concerns,
as she has taken a learning-disability assessment and been admitted to law school. We
may assume that this is true, but these later developments do not call into question the
Division’s decision, which occurred before Williams took these actions. Furthermore,
nothing prevents Williams from using the new developments to work with the Division
to craft a mutually agreeable employment plan that reflects her currently assessable
strengths.

                                                                            AFFIRMED